Opinion issued March 18, 2021




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-20-00626-CV
                          ———————————
    STEPHANIE FINDLEY AND THE FINDLEY FAMILY, Appellants
                                      V.
          FORT BEND COUNTY FAIR ASSOCIATION, Appellee


                   On Appeal from the 240th District Court
                          Fort Bend County, Texas
                    Trial Court Case No. 19-DCV-264334


                         MEMORANDUM OPINION

      Appellants, Stephanie Findley and the Findley Family, have filed an

unopposed motion to dismiss this appeal. No opinion has issued in this appeal.

Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). We dismiss any other pending motions as moot.
                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Farris.




                                        2